Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 1 of 45 PageID: 1174




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
 ______________________________

 JACQUELINE ROSA,                   :     HONORABLE ESTHER SALAS, U.S.D.J.

       Plaintiff,                   :     Civil Action No.: 2:18-cv-15534

       v.                           :     REMOVED FROM THE SUPERIOR COURT
                                          OF NEW JERSEY, LAW DIVISION,
 BOROUGH OF LEONIA, ET AL.,         :     HUDSON COUNTY
                                          DOCKET NO.: HUD-L-607-18
      Defendants.               :         (CONSOLIDATED)
 ______________________________

 STATE OF NEW JERSEY           :          Motion Return Date: December 17,
 DEPARTMENT OF TRANSPORTATION,            2018
                               :
      Plaintiff-Intervenor,
                               :
      v.
                               :
 BOROUGH OF LEONIA, NEW
 JERSEY,                       :

      Defendant.                :
 ______________________________
 ________________________________________________________________

      BRIEF IN SUPPORT OF THE STATE OF NEW JERSEY DEPARTMENT
                OF TRANSPORTATION’S MOTION TO REMAND
 ________________________________________________________________

 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 By: Philip J. Espinosa
      Deputy Attorney General
 R.J. Hughes Justice Complex
 25 Market Street
 P.O. Box 114
 Trenton, New Jersey 08625
 (609) 376-3300
 Attorney for the State of New Jersey
 Department of Transportation
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 2 of 45 PageID: 1175




                             TABLE OF CONTENTS


                                                                    Page(s)

 TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . .            ii

 PRELIMINARY STATEMENT. . . . . . . . . . . . . . .. . . . .            1

 FACTUAL AND PROCEDURAL BACKGROUND. . . . . . . . . . . . .             3

 ARGUMENT

       I.    THIS COURT LACKS JURISDICTION BECAUSE THE TIME
             FOR THE REMOVAL OF THIS CASE HAS LONG SINCE
             EXPIRED. . . . . . . . . . . . . . . . . . . . . . 18

       II.   THIS COURT SHOULD DECLINE TO EXERCISE ITS
             SUPPLEMENTAL JURISDICTION REGARDING THE
             NJDOT’S CLAIMS. . . . . . . . . . . . . . . . . .          24

             A.   The claims raise a novel issue under
                  state law regarding Leonia’s legally
                  invalid no through street ordinances. . . . . 26

             B.   The claims raise a novel issue
                  under state law regarding
                  Leonia’s legally invalid no
                  through street ordinances. . . . . . . . . .          26

             C.   Based on the compelling reasons
                  presented, this court should decline
                  to exercise its supplemental
                  jurisdiction regarding the NJDOT’s
                  claims. . . . . . . . . . . . . . . . . . . . 27

       III. THIS COURT SHOULD DECLINE TO EXERCISE
            ITS SUPPLEMENTAL JURISDICTION REGARDING
            THE NJDOT’S CLAIMS PURSUANT TO THE
            YOUNGER ABSTENTION DOCTRINE. . . . . . . . . . . . 30

       IV.   THIS COURT SHOULD DECLINE TO EXERCISE
             ITS SUPPLEMENTAL JURISDICTION REGARDING

                                     -i-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 3 of 45 PageID: 1176




             THE NJDOT’S CLAIMS PURSUANT TO THE
             ROOKER-FELDMAN DOCTRINE. . . . . . . . . . . . .          36


 CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . 40




                                     -ii-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 4 of 45 PageID: 1177




                           TABLE OF AUTHORITIES

 Cases                                                             Page(s)

 Abels v. State Farm Fire & Cas. Co., 770 F.2d 26
      (3d Cir. 1985). . . . . . . . . . . . . . . . . . . 17, 18

 Acra Turf Club, LLC v. Zanzuccki, 748 F.3d 127
      (3d Cir. 2014). . . . . . . . . . . . . . . . . . . . . 30

 A.S. ex rel. Miller v. SmithKline Beecham Corp.,
      769 F.3d 204 (3d Cir. 2014). . . . . . . . . . . .            17, 18

 Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
      108 S. Ct. 614, 98 L. Ed. 2d 720 (1988). . . . . . . .            24

 City of Chicago v. Int'l College of Surgeons,
      522 U.S. 156, 118 S. Ct. 523, 139 L. Ed. 2d
      525 (1997). . . . . . . . . . . . . . . . . . . . . . . 24

 District of Columbia Court of Appeals v. Feldman,
      460 U.S. 462, 75 L.Ed. 2d 206,
      103 S. Ct. 1303 (1983). . . . . . . . . . . . . . . . . 35

 Fenza's Auto, Inc. v. Montagnaro's, Inc.,
      No. 10-3336, 2011 U.S. Dist. LEXIS 29696
      (D.N.J. Mar. 21, 2011). . . . . . . . . . . . . . . . . 20

 Frederico v. Home Depot, 507 F.3d 188
      (3d Cir. 2007). . . . . . . . . . . . . . . . . . . . . 18

 Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S. Ct.
      1200, 43 L. Ed. 482 (1975)). . . . . . . . . . . . . .            30

 ITT Corporation v. Intelnet International
      Corporation, 366 F.3d 205 (3d Cir. 2004). . . . . . . . 35

 Jinks v. Richland County, 538 U.S. 456
      123 S. Ct. 1667, 155 L. Ed. 2d 631 (2003). . . . . . .            24

 Marran v. Marran, 376 F.3d 143 (3d Cir. 2004). . . . . . 35, 36



                                    -iii-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 5 of 45 PageID: 1178




 Middlesex County Ethics Comm. v. Garden State
      Bar Ass’n, 457 U.S. 423, 102 S. Ct. 2515,
      73 L. Ed. 2d 116 (1982). . . . . . . . . . . . . .            30, 31

 Patetta v. Wells Fargo Bank, NA, 2010 U.S.
      Dist. LEXIS 472333 (D.N.J. May 12, 2010). . . . . . . . 36

 Pullman Company v. Jenkins, 305 U.S. 534,
      83 L. Ed. 334, 59 S. Ct. 347 (1939). . . . . . . . . .            17

 Rooker v. Fidelity Trust Co., 263 U.S. 413,
      68 L.Ed. 363, 44 S. Ct. 149 (1923). . . . . . . . . . . 35

 Rosa v. Borough of Leonia, et al.,
      Docket No. HUD-L-607-18, 2018 N.J. Super.
      Unpub. LEXIS 2265 (Law Div. October
      12, 2018). . . . . . . . . . . . . . . . . . .           15, 27, 38

 Sprint Communications v. Jacobs, 571 U.S. 69,
      187 L. Ed. 2d 505, 134 S. Ct. 584 (2013). . . . . .            29-31

 Wells Fargo Bank NA v. Carr, 2018 U.S. Dist.
      LEXIS 80842 (D.N.J. May 14, 2008). . . . . . . . . . .            36

 Younger v. Harris, 401 U.S. 37, 27 L. Ed. 669,
      91 S. Ct. 746 (1971). . . . . . . . . . . . . . . . . . 29

 Statutes

 28 U.S.C. § 1367. . . . . . . . . . . . .         2, 23, 25-28, 34, 39

 28 U.S.C. § 1441. . . . . . . . . . . . . . . . . . . .            17, 18

 28 U.S.C. § 1446. . . . . . . . . . . . . . . . . . .           2, 18-22

 28 U.S.C. § 1447. . . . . . . . . . . . . . . . . . . . . .            18

 42 U.S.C. § 1983. . . . . . . . . . . . . . . . . . . . . 7, 20

 N.J.S.A. 27:1A-2. . . . . . . . . . . . . . . . . . . . . .            31

 N.J.S.A. 39:4-8. . . . . . . . . . . . . . . 11, 16, 27, 31, 38


                                     -iv-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 6 of 45 PageID: 1179




 N.J.S.A. 40A:60-1 to -8.1. . . . . . . . . . . . . . . . . .             3

 N.J.S.A. 40A:60-2. . . . . . . . . . . . . . . . . . . . . .             3

 Regulations

 N.J.A.C. 16:27-2.1. . . . . . . . . . . . . . . . . . . .            6, 7

 Formal Attorney General Opinions

 Formal Opinion No. 5, N.J. Attorney General (1955). . . . . . 8

 Municipal Codes and Ordinances

 Leonia, N.J., Code & Ordinances, § 49-1. . . . . . . . . . .             3

 Leonia Municipal Code § 194-25.1. . . . . . . . . .           4, 5, 7, 9

 Leonia Municipal Code § 194-25.2. . . . . . . . . . . . 5, 7, 9

 Leonia Municipal Code § 194-49. . . . . . . . . .           4, 5, 11, 12

 Leonia Ordinance No. 2017-19. . . . . . . . . . . . . . .            4, 6

 Leonia Ordinance No. 2018-2. . . . . . . . . . . . . .            4-6, 11

 Leonia Ordinance No. 2018-5. . . . . . . . . . . 5-7, 9, 11, 37

 Leonia Ordinance No. 2018-14. . . . . . . . . .          11, 12, 16, 37

 Leonia Ordinance No. 2018-15. . . . . . . . . . . 11-13, 16, 37

 Leonia Ordinance No. 2018-17. . . . . . . . . . . . . .            15, 16




                                     -v-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 7 of 45 PageID: 1180




                                PRELIMINARY STATEMENT

             This case arose from the adoption of legally invalid

 traffic    ordinances      by     the    Borough    of   Leonia,     New   Jersey

 (“Leonia”). Leonia’s ordinances established no through streets

 for most of Leonia’s streets during nine hours each day, except

 for Leonia residents, persons traveling to a Leonia residence,

 or persons travelling to or from a Leonia destination.                        As a

 result, the New Jersey Department of Transportation (“NJDOT”)

 intervened in a         state court action filed by a private citizen,

 Jacqueline Rosa (“Ms. Rosa”), seeking a court order declaring

 that Leonia’s ordinances at issue were legally invalid under

 state     law    and     restraining      Leonia     from    enforcing        those

 ordinances. Before the NJDOT’s intervention, Ms. Rosa had filed

 an   amended    complaint,       which   included   both    claims   under    both

 state and federal law.           The NJDOT has asserted only claims under

 state law.

              The state court in August 2018 granted the NJDOT’s

 motion for summary judgment based on the applicable state law,

 declared the ordinances legally invalid, and restrained Leonia

 from    enforcing      those    ordinances.     Despite     this,    Leonia   then

 adopted    new      ordinances,      which     essentially     bifurcated      the

 provisions of the old ordinances and disregarded that Leonia

                                          -1-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 8 of 45 PageID: 1181




 lacked     legal       authority      to     adopt       such        no   through     street

 ordinances.        After the state court denied Leonia’s motion for

 reconsideration or for a stay of the court’s order for summary

 judgment in favor of the NJDOT, and granted the NJDOT’s and Ms.

 Rosa’s motions to amend their complaints with claims regarding

 the new ordinances, the City of Englewood (“Englewood”) moved to

 intervene    as    a     plaintiff     to       oppose    Leonia’s        new   ordinances.

 Only at that point, more than seven months after Leonia had

 filed its answer to Ms. Rosa’s first amended complaint in the

 state court, Leonia filed a notice of removal to this court.

 Leonia’s untimely removal of this case from the state court has

 delayed     the    resolution       of     this        case,    unnecessarily         imposed

 additional       attorney    fees     and       costs    on    the    NJDOT,    and    wasted

 judicial resources.

              The NJDOT respectfully submits that this court lacks

 jurisdiction because the time for the removal of this case has

 long     since     expired,      pursuant         to     28     U.S.C.     §    1446(b)(3).

 Moreover,     this       court   in       its    discretion          should     decline   to

 exercise     supplemental        jurisdiction            over       the   NJDOT’s     claims,

 pursuant     to     28    U.S.C.      §     1367(c),          the    Younger     abstention

 doctrine, and the Rooker-Feldman doctrine.



                                             -2-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 9 of 45 PageID: 1182




                         FACTUAL AND PROCEDURAL BACKGROUND

             Leonia         is   incorporated          under     the     borough       form    of

 government. N.J.S.A. 40A:60-1 to -8.1. The governing body of

 Leonia consists of a mayor and six council members, all of whom

 are    elected         at-large.          N.J.S.A.    40A:60-2.         The     borough       is

 comprised         of     multiple          departments,         including         a        police

 department.        Leonia, N.J., Code & Ordinances, § 49-1.

             Leonia is located within close proximity to the George

 Washington        Bridge    and      to    several    state     and     county    highways,

 including but not limited to, the New Jersey Turnpike, and State

 Routes 4, 46 and 80.              (NJDOT Ex. A, Motion for Summary Judgment,

 Certification of Mark A. Hiestand, page 3, paragraph 5.)                                      In

 addition,     a    portion      of    State      Route    93,    also    known        as   Grand

 Avenue, is located within the municipal boundaries of Leonia.

 (NJDOT Ex. A, Motion for Summary Judgment, Certification of Mark

 A. Hiestand, page 3, paragraph 6.)                       Leonia is also adjacent to

 several    other       municipalities           within    Bergen      County,     including

 Fort   Lee,       Englewood,         Ridgefield       Park,     Palisades        Park,       and

 Teaneck.           (NJDOT       Ex.        A,    Motion    for        Summary      Judgment,

 Certification of Mark A. Hiestand, page 3, paragraph 7.)                                       A

 portion of Bergen County Route 56 III (3), also known as Degraw

 Avenue and Fort Lee Road, is located within Leonia.                              (NJDOT Ex.

                                                 -3-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 10 of 45 PageID: 1183




 A,    Motion    for   Summary   Judgment,      Certification        of   Mark   A.

 Hiestand, page 3, paragraph 8.)

               On or about December 4, 2017, the Mayor and Council of

 Leonia    adopted     Ordinance    No.      2017-19,    which       amended     and

 supplemented Chapter 194 of Leonia’s Municipal Code and added

 two new provisions, Sections 194-25.1 and 194-49.                     (NJDOT Ex.

 B.)    Section 194-25.1 of Leonia’s Municipal Code, identified as

 Ordinance No. 2017-19, provides:

               Closing of Certain Streets. No person shall
               operate a vehicle on those streets or parts
               of streets as described in Schedule XVIII (§
               194-49) attached to and made a part of this
               Chapter   during  the  times  of   the  days
               indicated in said Schedule unless that
               person is a resident of the said street
               needing    access  to   his  home    or  can
               demonstrate or document a need to access a
               residence on the street or parts of streets
               as described.

               [NJDOT Ex. B.]

 Section    194-49     of   Leonia’s    Municipal       Code,    identified      as

 Ordinance No. 2017-19, provides a list of travel restrictions

 and    road     closures   affecting        approximately      70    roads      and

 intersections during the hours of 6:00 a.m. to 10:00 a.m. and

 4:00 p.m. to 9:00 p.m.       (NJDOT Ex. B.)

               On or about January 17, 2018, the Mayor and Council of

 Leonia    adopted     Ordinance    No.       2018-2,    which       amended     and

                                       -4-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 11 of 45 PageID: 1184




 supplemented Chapter 194 of Leonia’s Municipal Code, and added a

 new provision, Section 194-25.2.            Section 194-25.2 of Leonia’s

 Municipal Code, identified as Ordinance No. 2018-2, provides for

 a $200 penalty for any person convicted of violating Section

 194-25.1 “or imprisonment for a term of not exceeding 15 days,

 or both.”    (NJDOT Ex. C.)

             On or about March 5, 2018, Leonia adopted Ordinance

 No.   2018-5,   which     amended    Sections    194-25.1   and    194-149   of

 Leonia’s Municipal Code. (NJDOT Ex. D.)               Section 194-25.1 of

 Leonia’s Municipal Code, as amended in its entirety by Ordinance

 No. 2018-5, provides:

             Closing of Certain Streets. No person shall
             operate a vehicle on those streets or parts
             of streets as described in Schedule XVIII (§
             194-49) attached to and made part of Chapter
             194 during the times of the days indicated
             in said Schedule unless that person (a) Is a
             resident of said street needing access to
             his home or can demonstrate a documented
             need to access a residence on the street or
             parts of streets as described; or (b) Is
             traveling    to   and/or   from   a   Leonia
             destination.

             [NJDOT Ex. D.]

 Section     194-49   of   Leonia’s     Municipal    Code,   as     amended   by

 Ordinance     No.    2018-5,   provides     an   amended    list    of   travel

 restrictions and road closures affecting more than 75 roads and


                                       -5-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 12 of 45 PageID: 1185




 intersections during the hours of 6:00 a.m. to 10:00 a.m. and

 4:00 p.m. to 9:00 p.m.          (NJDOT Ex. D.)

             These       traffic     ordinances,     Ordinance     Nos.     2017-19,

 2018-2 and 2018-5, are hereinafter collectively referred to as

 “the old ordinances.”             (NJDOT Ex. B, C and D.)

             By    the     old     ordinances,      Leonia     prohibited    through

 traffic    from   utilizing        the   streets    included     within     the   old

 ordinances during the applicable hours. (NJDOT Ex. A, Motion for

 Summary Judgment, Certification of Mark A. Hiestand, pages, 2-3,

 paragraph 4.)        In other words, by the old ordinances, Leonia

 established “no through streets” regarding the streets listed

 therein.     (NJDOT       Ex.      A,     Motion      for     Summary      Judgment,

 Certification of Mark A. Hiestand, page, 3, paragraph 4.)

             In addition, the old ordinances had an impact on a

 State highway as defined by N.J.A.C. 16:27-2.1 because they (a)

 impacted a State highway at State Route 93 at the following

 intersections: Oakdene Avenue, Moore Avenue, Ames Avenue, Sylvan

 Avenue,    Highwood      Avenue,    Park    Avenue,    Christie    Street,     Maple

 Street,    Prospect       Street,       Palisade    Avenue,     Hillside    Avenue,

 Cottage     Place,      Harrison        Street,    Christie     Heights     Street,

 Vreeland    Avenue,      Van    Orden    Avenue,   Overlook     Avenue,     Longview

 Avenue and Lakeview Avenue; and (b) impacted traffic within 500

                                           -6-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 13 of 45 PageID: 1186




 feet of State Route 93 because Leonia has installed signs on the

 aforementioned municipal streets adjacent to the state highway.

 (NJDOT Ex. A, Motion for Summary Judgment, Certification of Mark

 A. Hiestand, page 4, paragraph 11.)               Although the old ordinances

 had an impact on a State highway, as defined by N.J.A.C. 16:27-

 2.1,    Leonia   did    not   submit     the    old    ordinances      to    the    NJDOT

 Commissioner for approval.              (NJDOT Ex. A, Motion for Summary

 Judgment, Certification of Mark A. Hiestand, page 5, paragraph

 12.)

             Before Leonia adopted Ordinance No. 2018-5, on January

 30, 2018, Ms. Rosa filed a complaint in lieu of prerogative

 writs in the Superior Court of New Jersey, Law Division, Bergen

 County, against Leonia, the Leonia Council, Tom Rowe, and Judah

 Zeigler (collectively “the defendants”).                     (NJDOT Ex. E.)           Ms.

 Rosa’s    complaint      challenged      the    amendments      made    to    Leonia’s

 Code,    Sections      194-25.1   and    194-25.2.           (NJDOT    Ex.    E.)     On

 February 6, 2018, Ms. Rosa’s complaint was transferred to the

 Superior Court of New Jersey, Law Division, Hudson County (“the

 state court”).         (NJDOT Ex. F.)          On February 12, 2018, Ms. Rosa

 filed her first amended complaint pursuant to 42 U.S.C. § 1983,

 adding claims that the defendants had violated her civil rights

 based    upon    Leonia’s     adoption    of     the   old    ordinances      and    had

                                          -7-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 14 of 45 PageID: 1187




 violated      the    Interstate       Commerce         Clause.      (NJDOT      Ex.    G.)    On

 February 28, 2018, the defendants filed an answer to Ms. Rosa’s

 complaint.         (NJDOT    Ex. H.)

               On March 16, 2018, the Attorney General’s Office wrote

 to    Leonia’s       Counsel    explaining         that    the     applicable        Title    39

 statutes, and Formal Opinion No. 5 (1955) of the New Jersey

 Attorney General rendered the ordinances invalid. Formal Opinion

 No.    5,    N.J.     Attorney    General          (1955).      (NJDOT    Ex.    I.)         The

 Attorney       General’s       Office          directed    Leonia        to   “immediately

 refrain      from     enforcing       the      above    referenced       ordinances”         and

 offered      to     facilitate        a    meeting       between     Leonia      and    NJDOT

 officials      to     discuss    other,          appropriate       measures     to     address

 Leonia’s traffic concerns.                 (NJDOT Ex. I.)

               On March 27, 2018, the defendants filed an answer to

 Ms. Rosa’s first amended complaint.                     (NJDOT Ex. XX.)

               NJDOT     traffic           engineering      staff      met     with      Leonia

 officials on April 4, 2018 to discuss potential traffic control

 options.            (NJDOT      Ex.       A,     Motion      for     Summary      Judgment,

 Certification of Mark A. Hiestand, page 5, paragraph 13.)                                    The

 NJDOT       then    proposed     potential            traffic    control      options        for

 Leonia’s consideration, as confirmed in the NJDOT’s                               letter of

 May     8,    2018     (NJDOT     Ex.       A,    Motion     for     Summary      Judgment,

                                                 -8-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 15 of 45 PageID: 1188




 Certification of Mark A. Hiestand, page 5, paragraph 14; and

 NJDOT Exhibit J.)       Such potential traffic control options could

 require the consent of the NJDOT, the County of Bergen, and/or

 potentially      adjacent     municipalities,          depending     on     which

 potential traffic control options Leonia would want to explore.

 (NJDOT Ex. A, Motion for Summary Judgment, Certification of Mark

 A. Hiestand, page 5, paragraph 14.)                Such a determination could

 be reached by the NJDOT following an investigation by the NJDOT,

 and the NJDOT’s determination of whether the potential traffic

 control    options   would   be   in   the    interest    of   safety     and   the

 expedition of traffic on the public highways, pursuant to Title

 39 and the Manual on Uniform Traffic Control Devices.                      (NJDOT

 Ex. A, Motion for Summary Judgment, Certification of Mark A.

 Hiestand, page 5, paragraph 14.)               However, the NJDOT did not

 receive requests from Leonia to act upon any of the potential

 options included in the NJDOT’s letter of May 8, 2018.                     (NJDOT

 Ex. A, Motion for Summary Judgment, Certification of Mark A.

 Hiestand, page 5, paragraph 15.)

             On May 4, 2018, Ms. Rosa applied for an order to show

 cause, seeking a preliminary injunction against enforcement of

 Leonia    Code   Sections    194-25.1        and    194-25.2   as   amended     by

 Ordinance No. 2018-5. (NJDOT Ex. K.)                  The court granted the

                                        -9-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 16 of 45 PageID: 1189




 order    to    show   cause   on   May   7,     2018.     (NJDOT     Ex.   M.)   The

 defendants on May 11, 2018 filed a reply brief and a response to

 the statement of undisputed material facts (NJDOT Ex. N and N-

 1.)     Ms. Rosa filed a reply brief on Mary 14, 2018 (NJDOT Ex. O)

 and a supplemental reply brief on May 17, 2018 (NJDOT Ex. P).

 The court heard oral argument on May 25, 2018 and denied Ms.

 Rosa’s application for a preliminary injunction.                   (NJDOT Ex. Q.)

                On June 8, 2018, the court entered a consent order to

 allow the NJDOT to intervene. (NJDOT Ex. R.)                   On June 11, 2018,

 the NJDOT filed a complaint for declaratory judgment and action

 in lieu of prerogative writs. (NJDOT Ex. S.)                   On July 2, 2018,

 Leonia filed an answer to the NJDOT’s complaint.                   (NJDOT Ex. T.)

                On July 11, 2018, the NJDOT filed a motion for summary

 judgment (NJDOT Ex. A) and on July 16, 2018, Ms. Rosa filed for

 summary       judgment   (NJDOT    Ex.   U).    The     defendants    opposed    both

 motions and filed cross-motions, seeking the dismissal of the

 complaints based on the pleadings.                 (NJDOT Ex. V and W.)           On

 August 24, 2018, the NJDOT filed opposition to Leonia’s cross-

 motion (NJDOT Ex. YY) and on August 27, 2018, Ms. Rosa filed

 opposition to the defendants’ cross-motion (NJDOT Ex. ZZ). On

 August 30, 2018, the Honorable Peter F. Bariso, Jr., A.J.S.C.,

 heard oral argument regarding all three motions, denying the

                                          -10-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 17 of 45 PageID: 1190




 defendants’ cross-motions (NJDOT Ex. X and Y) and Ms. Rosa’s

 motion (NJDOT Ex. Z). However, the court granted the NJDOT’s

 motion,    declaring     Ordinances       Nos.   2017-9,   2018-2,    and    2018-5

 null and void and legally invalid.                (NJDOT Ex. AA.)         The court

 stated    its    reasons      on    the   record,   indicating,      among    other

 things, that (1) the ordinances impacted Grand Avenue, a state

 road; and       (2)   thus,   the    ordinances     were   subject   to    N.J.S.A.

 39:4-8(a), requiring approval by the NJDOT; and (3) the NJDOT

 did not approve the ordinances. (NJDOT Ex. BB, page 58, line 6

 to page 70, line 23.)

             After the state court’s August 30, 2018 order granting

 summary judgment to the NJDOT, Leonia introduced two revised

 ordinances to regulate street closures. On September 17, 2018,

 adopted those ordinances, Nos. 2018-14 and 2018-15 (hereinafter

 “the new ordinances”).             (NJDOT Ex. CC and DD.)         Regarding the

 new ordinances, Ordinance No. 2018-14 provides that:

                   No person shall operate a vehicle on
             those   streets  or   parts  of  streets as
             described in Schedule XVIII (§ 194-49)
             attached to and made part of Chapter 194
             during the times of the days indicated in
             said Schedule unless that person

                  (a) Is a resident of said street
             needing   access  to   his  home  or   can
             demonstrate a documented need to access a


                                           -11-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 18 of 45 PageID: 1191




             residence on the street or parts of streets
             as described; or

                  (b) Is traveling          to   and/or   from    a
             Leonia destination.

             [NJDOT Ex. CC.]

 Ordinance No. 2018-14 then restricts traffic on a long list of

 streets or parts of streets to residents and Leonia destinations

 only between the hours of 6:00 a.m. to 10:00 a.m. and 4:00 p.m.

 to   9:00   p.m.    (NJDOT   Ex.   CC.)     Ordinance    No.    2018-14   also

 prohibits right and left turns on additional streets.                 (NJDOT

 Ex. CC.)

             Regarding the other of the new ordinances, Ordinance

 No. 2018-15 provides that:

                   No person shall operate a vehicle on
             those   streets  or   parts  of  streets as
             described in Schedule XVIII (§ 194-49)
             attached to and made part of Chapter 194
             during the times of the days indicated in
             said Schedule unless that person

                  (a) Is a resident of said street
             needing   access  to   his   home  or   can
             demonstrate a documented need to access a
             residence on the street or parts of streets
             as described; or

                  (b) Is traveling          to   and/or   from    a
             Leonia destination.

             [NJDOT Ex. DD.]



                                     -12-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 19 of 45 PageID: 1192




 Ordinance No. 2018-15 then restricts traffic on a long list of

 streets or parts of streets to residents and Leonia destinations

 only between the hours of 6:00 a.m. to 10:00 a.m. and 4:00 p.m.

 to 9:00 p.m.     (NJDOT Ex. DD.)

             By adopting the new ordinances, Leonia appears to have

 essentially      prohibited     through      traffic   regarding   most    of

 Leonia’s    streets    during    the      applicable   hours,   unless    the

 motorist is a Leonia resident or is traveling to a residence,

 and to or from a Leonia destination. In other words, by the new

 ordinances, Leonia has established no through streets regarding

 the streets included within the new ordinances and the impacted

 persons.

             In    adopting    these     ordinances,     Leonia’s   attorney

 indicated in a letter dated September 18, 2018:

                  Based upon Judge Bariso's ruling, the
             Borough of Leonia determined to segregate
             the streets which would be subject to
             restricted access as set forth in the
             Ordinance. Ordinance 2018-15 addresses those
             streets which are adjacent to a State
             highway   and  will   be  submitted   to the
             Commissioner    of    the    Department   of
             Transportation for review and approval in
             accordance with the applicable statute.

             [NJDOT Ex. EE.]




                                       -13-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 20 of 45 PageID: 1193




 Therefore, the new ordinances are essentially a bifurcation of

 the    old    ordinances,    dividing     the        listed   streets     into    two

 subcategories: those that are adjacent to a State highway and

 those that are not.

               In addition, on September 20, 2018, Leonia filed a

 motion for reconsideration or, in the alternative, for a stay of

 the court’s order of August 30, 2018.                     (NJDOT Ex. FF.)           On

 September 21, 2018, the NJDOT filed a motion for leave to amend

 its complaint to assert claims regarding the new ordinances.

 (NJDOT Ex. GG.)         On September 28, 2018, Ms. Rosa filed a motion

 for leave to amend her complaint regarding the new ordinances

 and    to    impose   sanctions   against    the      defendants   and    to     award

 attorneys’ fees and or costs in favor of Ms. Rosa.                       (NJDOT Ex.

 HH.)     The NJDOT on October 3, 2018 filed opposition to Leonia’s

 motion      for    reconsideration   or   for    a    stay.    (NJDOT     Ex.     II.)

 Leonia on October 4, 2018 filed opposition to the NJDOT’s motion

 for leave to amend its complaint.               (NJDOT Ex. JJ.)      Ms. Rosa on

 October       5,      2018   opposition         to     Leonia’s     motion        for

 reconsideration or for a stay.              (NJDOT Ex. KK.)        The NJDOT on

 October 5, 2018 filed a brief in reply to Leonia’s opposition to

 the NJDOT’s motion for leave to amend.                 (NJDOT Ex. LL.)         Leonia

 on October 8, 2018 filed a brief in reply to opposition to its

                                       -14-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 21 of 45 PageID: 1194




 motion for reconsideration or for a stay.             (NJDOT Ex. MM.)      On

 October    12,    2018,    the   court     denied   Leonia’s     motion   for

 reconsideration or for a stay (NJDOT Ex. NN) and granted the

 NJDOT’s and Ms. Rosa’s motions for leave to file an amended

 complaint (NJDOT Ex. OO and PP).           (A copy of the transcript of

 the oral argument of October 12, 2018 is attached as NJDOT Ex.

 QQ.)    In the court’s written decision denying Leonia’s motion

 for reconsideration or for a stay, concerning the old ordinances

 that Leonia adopted, regarding essentially the same streets and

 limitations, Judge Bariso stated:

             [A]ny right of Leonia to pass ordinances
             restricting the flow of traffic in a matter
             that creates “no through” streets could only
             have arisen by legislation, and there has
             been none.     The power to designate “no
             through” streets is not among the powers
             granted by Leonia in Title 39, nor is such
             power granted by any other provision of our
             statutes.

             [NJDOT Ex. RR, Rosa v. Borough of Leonia, et
             al., Docket No. HUD-L-607-18, 2018 N.J.
             Super. Unpub. LEXIS 2265, at 29 (Law Div.
             October 12, 2018).]


             On October 12, 2018, the Ms. Rosa and the NJDOT filed

 amended complaints.       (NJDOT Ex. SS and TT.)

             However, three days later, on October 15, 2018, Leonia

 adopted    Ordinance   No.   2018-17     (“the   amended   new   ordinance”),

                                     -15-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 22 of 45 PageID: 1195




 which appears to amends and supplement the new ordinances by

 moving    a     traffic      restriction        regarding     Fort     Lee       Road    from

 Ordinance No. 2018-14 to Ordinance No. 2018-15.                        (NJDOT Ex. UU.)

 The substance of the new ordinances, however, remains the same.

               In letters dated October 10, 2018, October 12, 2018,

 and October 23, 2018, Leonia’s attorney sent the new ordinances,

 along    with      Ordinance    No.       2018-17,    to   the    NJDOT      for    review,

 pursuant to N.J.S.A. 39:4-8(a).                 (NJDOT Ex. CC, DD and UU.)

               On    October    24,    2018,      Englewood       filed     a     motion      to

 intervene, with the motion being returnable before the state

 court on November 9, 2018. (NJDOT Ex. VV.)                       On October 26, 2018,

 the NJDOT filed a letter with the state court consenting to the

 entry    of   an     order    granting      Englewood’s       motion       for     leave     to

 intervene.         (NJDOT Ex. WW.)

               On October 31, 2018, with Englewood’s motion for leave

 to intervene pending in the state court, the defendants filed a

 notice of removal of the state court action to this court.                                   On

 November 2, 2018, the defendants in this court filed answers to

 the NJDOT’s and Ms. Rosa’s amended complaints.

               The    NJDOT    by    this    motion    requests       the    entry       of   an

 order    remanding      this       case    to   the   state      court     and     awarding

 attorney fees and costs.

                                             -16-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 23 of 45 PageID: 1196




                                         ARGUMENT

                                          POINT I

       THIS COURT LACKS JURISDICTION BECAUSE THE TIME FOR THE
       REMOVAL OF THIS CASE HAS LONG SINCE EXPIRED.

               Regarding        the     relevant       provisions       governing         the

 removal of civil actions from state court to federal district

 court,    pursuant        to    28     U.S.C.     §    1441(a),       "defendants        may

 generally     remove      civil       actions   from     state    court      to   federal

 district court so long as the district court would have had

 subject-matter jurisdiction had the case been originally filed

 before it."         A.S. ex rel. Miller v. SmithKline Beecham Corp.,

 769 F.3d 204, 208 (3d Cir. 2014). The removability of a matter

 is   determined      from      the    plaintiff's      pleadings      at    the   time   of

 removal. Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29

 (3d Cir. 1985) (citing Pullman Company v. Jenkins, 305 U.S. 534,

 537, 83 L. Ed. 334, 59 S. Ct. 347 (1939) (“The defendant’s right

 to   remove    is    to   be    determined       according       to   the    plaintiffs’

 pleading at the time of the petition for removal, and it is the

 defendant’s         burden       to     show     the     existence          of    federal

 jurisdiction.”)).

               When the propriety of removal is challenged, the party

 asserting federal jurisdiction bears the burden of showing that


                                           -17-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 24 of 45 PageID: 1197




 removal is proper. See Frederico v. Home Depot, 507 F.3d 188,

 193 (3d Cir. 2007). "Because lack of jurisdiction would make any

 decree in the case void and the continuation of the litigation

 in federal court futile, the removal statute should be strictly

 construed and all doubts should be resolved in favor of remand."

 Abels, 770 F.2d at 29.

             Remand     is   governed    by    28   U.S.C.   §   1447(c),    which

 provides that a motion to remand the case on the basis of any

 defect other than lack of subject matter jurisdiction must be

 made within 30 days after the filing of the notice of removal

 under 28 U.S.C. § 1446(a). If at any time before final judgment,

 it   appears    that    the    district       court    lacks    subject    matter

 jurisdiction, the case shall be remanded.                28 U.S.C. § 1447(c).

 Where a plaintiff seeks remand based on a procedural defect in

 removal, and the case is otherwise removable under § 1441(a),

 the plaintiff must identify a provision that prohibits removal.

 SmithKline Beecham, 769 F.3d at 208.

             An order remanding the case may require payment of

 just costs and any actual expenses, including attorney fees,

 incurred as a result of the removal.                  28 U.S.C. § 1447(c).     A

 certified copy of the order of remand shall be mailed by the



                                        -18-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 25 of 45 PageID: 1198




 clerk to the clerk of the court and the court may thereupon

 proceed with the case.       Ibid.

             Section    1446(b)    contains    two   operative    provisions

 governing     the   timeliness    of   removal.     First,   §   1446(b)(1)

 provides, generally, that:

             The notice of removal of a civil action or
             proceeding shall be filed within 30 days
             after the receipt by the defendant, through
             service or otherwise, of a copy of the
             initial pleading setting forth the claim for
             relief upon which such action or proceeding
             is based, or within 30 days after the
             service of summons upon the defendant if
             such initial pleading has then been filed in
             court and is not required to be served on
             the defendant, whichever period is shorter.

             [28 U.S.C. § 1446(b)(1).]

             The second relevant provision of § 1446(b) is an

 exception to the general rule set forth in § 1446(b)(1). It

 provides:

             [I]f the case stated by the initial pleading
             is not removable, a notice of removal may be
             filed within 30 days after receipt by the
             defendant, through service or otherwise, of
             a copy of an amended pleading, motion, order
             or other paper from which it may first be
             ascertained that the case is one which is or
             has become removable.

             [28 U.S.C. § 1446(b)(3).]




                                      -19-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 26 of 45 PageID: 1199




                The purpose of the 30 day requirement in § 1446(b) "is

 to    ensure    that   a   defendant      to     a    properly    initiated    lawsuit

 removes the case to federal court as soon as he can 'ascertain'

 a    basis   for    federal     jurisdiction         from   the   pleadings,     motion

 documents,      orders,    or    'other    paper.'"         Fenza's   Auto,   Inc.   v.

 Montagnaro's, Inc., No. 10-3336, 2011 U.S. Dist. LEXIS 29696, at

 33 (D.N.J. Mar. 21, 2011).

                Here, Leonia’s notice of removal was untimely under §

 1446(b)(3), because it was not filed within 30 days of Leonia’s

 receipt of Ms. Rosa’s first amended complaint.                          Specifically,

 Ms. Rosa filed her first amended complaint on February 12, 2018,

 and the defendants were served, at the latest, by March 27,

 2018, when the defendants filed their answer. (NJDOT Ex. G and

 XX.)     Ms. Rosa’s first amended complaint of February 12, 2018

 included both federal claims, pursuant to 42 U.S.C. § 1983 and

 the    Interstate      Commerce    Clause,       in    addition    to   claims   under

 state law.         (NJDOT Ex. G.) In addition, Ms. Rosa raised federal

 claims in both her order to show cause papers filed on May 4,

 2018, and her motion for summary judgment filed on July 16,

 2018.    (NJDOT Ex. K and U.)             In fact, the defendants in their

 cross-motion to dismiss of August 21, 2018, sought the dismissal

 of Ms. Rosa’s federal claims, which the court denied on August

                                           -20-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 27 of 45 PageID: 1200




 30, 2018.     (NJDOT Ex. W, X and Y.)              Nonetheless, the defendants

 failed to file their notice of removal until October 31, 2018,

 more than seven months after filing their answer to Ms. Rosa’s

 first amended complaint, and far exceeding the applicable 30 day

 limitation for removal set forth in § 1446(b)(3).                           Therefore,

 the defendant's removal was untimely under § 1446(b)(3).

             In addition, although the amended complaints filed by

 both Ms. Rosa and the NJDOT address the new ordinances, the new

 ordinances    are    simply    a     bifurcation     of   the    old    ordinances.

 (NJDOT Ex. B, C, D, CC, DD and UU.) In this regard, both the old

 ordinances and the new ordinances regulate traffic based on a

 residency classification or based upon a motorist’s destination,

 they create an impact on a State highway, and they create no

 through    streets   with     no     legal   authority    to    do     so    regarding

 essentially the same streets and time frames.                   (NJDOT Ex. B, C,

 D, CC, DD and UU.)        As such, because Leonia merely divided the

 traffic    restrictions       from    the    old    ordinances       into    separate

 iterations within the new ordinances, there is no meaningful

 difference between the two sets of ordinances. Moreover, Ms.

 Rosa has asserted essentially the same federal claims in her

 second amended complaint that she asserted in her first amended

 complaint of February 12, 2018, her order to show cause papers

                                         -21-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 28 of 45 PageID: 1201




 filed on May 4, 2018, and her motion for summary judgment filed

 on July 16, 2018.       (NJDOT Ex. G, K, U and SS.)              Additionally,

 the NJDOT asserted only state claims under both its complaint

 and its amended complaint. (NJDOT Ex. S and TT.)                       Therefore,

 this court can fairly determine that Leonia’s notice of removal

 was untimely under § 1446(b)(3) because it was not filed within

 30   days    of   Leonia’s   receipt    of    Ms.     Rosa’s    first     amended

 complaint of February 12, 2018, which is when the defendants

 should have first ascertained that this case was removable.                     28

 U.S.C. § 1446(b)(3).

             Accordingly,     because    the     defendant's       removal       was

 untimely    under   §   1446(b)(3),    remand    to    the     state    court    is

 warranted.




                                     -22-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 29 of 45 PageID: 1202




                                        POINT II

         THIS COURT SHOULD DECLINE TO EXERCISE ITS SUPPLEMENTAL
         JURISDICTION REGARDING THE NJDOT’S CLAIMS.

                  Where a district court has original jurisdiction over

 a civil claim, the court may exercise "supplemental jurisdiction

 over all other claims that are so related to claims in the

 action within such original jurisdiction that they form part of

 the same case or controversy under Article III of the United

 States      Constitution."       28   U.S.C.    §    1367(a).       Under    §   1367(c),

 however, a district court may decline to exercise supplemental

 jurisdiction over a claim if (1) the claim raises a novel or

 complex      issue     of    State    law,     (2)     the     claim       substantially

 predominates over the claim or claims over which the district

 court      has    original   jurisdiction,       (3)    the       district    court   has

 dismissed all claims over which it has original jurisdiction, or

 (4)   in    exceptional      circumstances,         there     are    other    compelling

 reasons for declining jurisdiction.                 28 U.S.C. § 1367(c).

                  Although    a   district      court     may        have    supplemental

 jurisdiction         over    a   claim   or     claims       in     a   case,    it   may

 nevertheless decline to exercise its jurisdiction for a number

 of    enumerated        reasons       falling        within       its      discretionary

 authority. See 28 U.S.C. § 1367(c).                   In this regard, a federal


                                          -23-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 30 of 45 PageID: 1203




 district      court’s    exercise      of     supplemental          jurisdiction      is    a

 discretionary       measure.      City      of    Chicago     v.    Int'l       College    of

 Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 139 L. Ed. 2d 525

 (1997).     In      determining        whether         to    exercise        supplemental

 jurisdiction, "a federal court should consider and weigh in each

 case,   and    at     every   stage      of      the   litigation,        the    values    of

 judicial      economy,    convenience,            fairness,     and       comity."    Ibid.

 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108

 S. Ct. 614, 98 L. Ed. 2d 720 (1988)). Therefore, “not every

 claim within the same ‘case or controversy’ as the claim within

 the federal court’s original jurisdiction will be decided by the

 federal court.” Jinks v. Richland County, 538 U.S. 456, 459, 123

 S. Ct. 1667, 155 L. Ed. 2d 631 (2003).                          Moreover, a federal

 court may be obligated to not decide related state law claims

 when an abstention doctrine applies. Id. at 174.

               Here,    even     assuming      for      the   sake    of    argument    that

 Leonia did not fail to timely file its notice to remove, this

 court     should      decline     to   exercise         supplemental         jurisdiction

 regarding the NJDOT’s claims for the following reasons:




                                            -24-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 31 of 45 PageID: 1204




    A. The claims raise a novel issue under state law regarding
       Leonia’s legally invalid no through street ordinances.

                Under 28 U.S.C. § 1367(c)(1), a district court may

 decline to exercise supplemental jurisdiction over a claim if

 the claim raises a novel or complex issue of State law. In this

 regard, to determine the merits of the NJDOT’s claims, a court

 must consider the interrelationship between various New Jersey

 statutes, including Title 39; the overall structure of delegated

 authority for traffic regulation by the New Jersey Legislature;

 and     the     applicable     powers      and     responsibilities      of     the

 commissioner       of    a    New    Jersey      state    agency,    the      NJDOT

 Commissioner. Moreover, the question of whether a municipality

 lacks    the     legal   authority    to    designate     no   through     streets

 presents a novel issue that has been addressed by the New Jersey

 courts for the first time by the state court in this case.

                Accordingly,   this    court      should   decline   to   exercise

 supplemental jurisdiction over the NJDOT’s claims, pursuant to

 28 U.S.C. § 1367(c)(1).

    B. The NJDOT’s state law claims substantially predominate over
       the constitutional claims over which this court may have
       original jurisdiction.

                Here the NJDOT does not have any federal law claims

 against Leonia; it only has state law claims arising out of


                                         -25-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 32 of 45 PageID: 1205




 Title 39. (NJDOT Ex. S and TT.)              These claims focus on whether

 Leonia    ignored    the   applicable    state    law   and    adopted       legally

 invalid    no    through    street   traffic     ordinances      in     a    densely

 populated region of the state, approximately one half mile from

 the George Washington Bridge.           (NJDOT Ex. S and TT.)               Moreover,

 this case involves a state plaintiff-intervenor (the NJDOT), a

 potential       municipal      plaintiff-intervenor           (Englewood),        an

 individual      plaintiff    (Ms.    Rosa),      and    municipal       defendants

 (Leonia).       As such, this case presents predominantly state law

 claims being litigated primarily by public entities in a state

 court.      Accordingly,     this    court    should    decline       to    exercise

 supplemental jurisdiction over the NJDOT’s claims, pursuant to

 28 U.S.C. § 1367(c)(2).

    C. Based on the compelling reasons presented, this court
       should decline to exercise its supplemental jurisdiction
       regarding the NJDOT’s claims.

             The predominant issues here concern a municipality’s

 legally    invalid   traffic    ordinances     under    state     law       regarding

 public roads, which have resulted in this litigation involving a

 state agency, multiple local municipalities, and a New Jersey

 citizen. Therefore, the state court is in the best position to

 weigh the competing interests in this case.



                                       -26-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 33 of 45 PageID: 1206




               Moreover,       but    for    Leonia’s     adoption      of      the    new

 ordinances (and the amended new ordinance), the issues in this

 case have already been litigated in the state court, and would

 be   subject     to   appeal    in    the    Superior    Court    of     New    Jersey,

 Appellate Division. In this regard, the state court has already

 properly determined that the ordinances at issue in this case

 were legally invalid because, although they impacted a State

 roadway, Leonia failed to submit the ordinances to the NJDOT

 Commissioner       for      approval,      pursuant    to     N.J.S.A.      39:4-8(a).

 (NJDOT Ex. AA and RR.)              The state court further ruled that any

 purported municipal power to restrict traffic flow in such a

 manner “could only have arisen by legislation, and there has

 been none.” (NJDOT Exhibit RR, Rosa v. Borough of Leonia, et

 al.,    Docket   No.       HUD-L-607-18,     2018     N.J.    Super.   Unpub.        LEXIS

 2265,    at   29.)    Therefore,      by    removing    this    action    to    federal

 court,    Leonia      is    essentially      seeking    the    proverbial       “second

 bite” at the apple, under the guise that the new ordinances are

 something more than a new iteration of the old ordinances. Given

 these compelling reasons, this court should decline to exercise

 supplemental jurisdiction over the NJDOT’s claims, pursuant to

 28 U.S.C. § 1367(c)(4).



                                            -27-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 34 of 45 PageID: 1207




                Accordingly, the NJDOT respectfully submits that this

 court,    in    its   discretion,   decline   to   exercise    supplemental

 jurisdiction over the NJDOT’s claims, pursuant to 28 U.S.C. §

 1367(c)(1), (2) and (4).




                                     -28-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 35 of 45 PageID: 1208




                                            POINT III

        THIS COURT SHOULD DECLINE TO EXERCISE ITS SUPPLEMENTAL
        JURISDICTION REGARDING THE NJDOT’S CLAIMS PURSUANT TO
        THE YOUNGER ABSTENTION DOCTRINE.


                Pursuant to Younger v. Harris, 401 U.S. 37, 27 L. Ed.

 669,    91    S.   Ct.    746     (1971),     and    its    progeny,      federal    courts

 should       abstain     from     interfering       with    certain      state    criminal,

 civil, and administrative proceedings. See Sprint Communications

 v. Jacobs, 571 U.S. 69, 187 L. Ed. 2d 505, 134 S. Ct. 584

 (2013). In this regard, while, as a general rule, the pendency

 of   an      action      in   a    state    court     is    no    bar    to     proceedings

 concerning         the    same      matter     in     the    Federal       court    having

 jurisdiction, there are certain instances in which the prospect

 of undue interference with state proceedings counsels against

 federal relief. Id. at 72-73 (citations omitted).

                These      “exceptional        circumstances”            arise    when   the

 federal action threatens to interfere with one of three types of

 cases:       (1)   ongoing        state    criminal    prosecutions;          (2)   certain

 civil     enforcement           proceedings;        and     (3)    civil        proceedings

 involving certain orders . . . uniquely in furtherance of the

 state courts’ ability to perform their judicial functions.” Id.

 at 78. With regard to state civil enforcement proceedings, the


                                              -29-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 36 of 45 PageID: 1209




 threshold       inquiry     is     whether      such      proceedings         are       “quasi-

 criminal”      in    nature.     Id.     at    81.     Therefore,        in    determining

 whether     Younger       abstention         applies,      a     federal       court         must

 consider: whether the action was commenced by the State in its

 sovereign capacity, whether such proceedings were initiated to

 sanction a party for some wrongful act, and whether there are

 “other     similarities”           to    criminal         actions,        such          as     an

 investigation       which    may    culminate        in   the    filing       of    a    formal

 complaint      or   charges.     Id.     at    79-80      (citations      omitted).           The

 court may also consider whether the State could have sought to

 enforce    a    parallel    criminal         statute.     Acra    Turf     Club,        LLC    v.

 Zanzuccki, 748 F.3d 127, 138 (3d Cir. 2014)(citing Huffman v.

 Pursue, Ltd., 420 U.S. 592, 604, 95 S. Ct. 1200, 43 L. Ed. 482

 (1975)).

                Once a court determines that the underlying proceeding

 is one of the above-classified types of actions, it may consider

 the following factors: (1) whether the proceeding is an ongoing

 judicial proceeding; (2) whether the proceeding implicates state

 interests; and (3) whether there is an adequate opportunity in

 the    state        proceedings         to     raise       federal        constitutional

 challenges. Middlesex County Ethics Comm. v. Garden State Bar

 Ass’n, 457 U.S. 423, 432, 102 S. Ct. 2515, 73 L. Ed. 2d 116

                                              -30-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 37 of 45 PageID: 1210




 (1982). However, these are additional, not dispositive, factors

 to the court’s Younger abstention analysis. Sprint, 571 U.S. at

 81.

                  Here, the NJDOT has pursued its action against Leonia

 in    its    sovereign      capacity,         seeking   to    have     the    state   court

 declare Leonia’s ordinances legally invalid as a matter of law

 because Leonia exceeded its legally delegated authority under

 Title    39.       (NJDOT    Ex.    S    and    TT.)    The    NJDOT    in    state   court

 intervened        to    enjoin    and    restrain       Leonia    from       the   wrongful

 enforcement of its legally invalid ordinances. (NJDOT Ex. S and

 TT.)        In this regard, the NJDOT initiated this quasi-criminal

 action against Leonia in state court because, while the NJDOT

 itself      is    not   a   law    enforcement       agency,     it    is    nevertheless

 responsible for promoting an “efficient, fully integrated and

 balanced transportation system” throughout New Jersey, N.J.S.A.

 27:1A-2, and for determining whether applicable proposed traffic

 regulations        appear    to    be    in    the   interest    of     safety     and   the

 expedition        of    traffic     on    the    public       highways,      pursuant    to

 N.J.S.A. 39:4-8(a).

                  Notably, the NJDOT did not move to intervene or file

 its complaint against Leonia until after Leonia failed to comply

 with a cease and desist letter from the State of New Jersey

                                               -31-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 38 of 45 PageID: 1211




 Attorney     General’s      Office,      which      explained          that    the    old

 ordinances were legally invalid. (NJDOT Ex. I.)                           The NJDOT’s

 intervention also proceeded after NJDOT engineering staff and

 Leonia    conferred    to     discuss    appropriate        traffic       controls     in

 Leonia that would not violate Title 39 and the NJDOT did not

 receive    any    requests     from     Leonia   to       act    upon    any    of    the

 potentially legally valid alternatives.                    (NJDOT Ex. A, Motion

 for Summary Judgment, Certification of Mark A. Hiestand, page 5,

 paragraphs 13-15; and Ex. J.)

             Moreover, despite the state court’s order of August

 30, 2018, which declared the old ordinances legally invalid as a

 matter     of    law    and    restrained        Leonia         from     its    further

 enforcement,     on    September      17,   2018,     Leonia      adopted      the    new

 ordinances,      essentially     bifurcating        the    old     ordinances        into

 separate ordinances.          (NJDOT Ex. CC and DD.)              This appeared to

 be an effort by Leonia to evade the substance of the state

 court’s August 30, 2018 order through the adoption of the new

 ordinances. Thereafter, on October 12, 2018, the state court

 denied Leonia’s motion for reconsideration or for a stay of the

 state court’s August 30, 2018 order. (NJDOT Ex. NN and RR.)                           The

 court then granted the NJDOT’s and Ms. Rosa’s motions to file

 amended complaints regarding the new ordinances. (NJDOT Ex. OO

                                         -32-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 39 of 45 PageID: 1212




 and PP.) But rather than properly filing an answer to these

 amended complaints in the state court, with Leonia apparently

 dissatisfied with the state court’s rulings, and seven months

 having passed since Leonia filed its answer to Ms. Rosa’s first

 amended complaint in the state court, Leonia filed its notice of

 removal.

             Therefore, it is undisputed that this case involves an

 ongoing state court action.              This underlying state court action

 involves,     and     has    previously         addressed,         important      state

 interests    regarding      the    NJDOT    Commissioner’s         authority   under

 Title 39, as well as the scope of a municipality’s delegated

 authority    to     adopt   and    enforce        certain    traffic    ordinances.

 Moreover, the NJDOT has not asserted any federal claims in this

 case.

             Additionally,         this     case     has     been    complicated      by

 Leonia’s    continuing      adoption       of     new   iterations     of   its     old

 ordinances, thereby prolonging the ultimate resolution of the

 NJDOT’s claims. Leonia has now further and unfairly delayed the

 resolution of this matter by removing this case to this court.

 However, the thrust of this litigation has been, and continues

 to be, the NJDOT’s attempt to enjoin and restrain Leonia from



                                          -33-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 40 of 45 PageID: 1213




 performing an unlawful act, namely, the adoption and enforcement

 of its legally invalid no through street traffic ordinances.

             Accordingly, the Younger abstention doctrine applies

 in these circumstances, presenting compelling reasons for this

 court to decline to exercise its supplemental jurisdiction over

 the NJDOT’s claims, pursuant to 28 U.S.C. § 1367(c)(4).




                                     -34-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 41 of 45 PageID: 1214




                                   POINT IV

       THIS COURT SHOULD DECLINE TO EXERCISE ITS SUPPLEMENTAL
       JURISDICTION REGARDING THE NJDOT’S CLAIMS PURSUANT TO
       THE ROOKER-FELDMAN DOCTRINE.


             The    Rooker-Feldman       doctrine   bars    federal       district

 courts   from     exercising   jurisdiction    over    a   case   that    is   the

 functional equivalent of an appeal from a state court judgment.

 Marran v. Marran, 376 F.3d 143, 149 (3d Cir. 2004)(citing Rooker

 v. Fidelity Trust Co., 263 U.S. 413, 68 L.Ed. 363, 44 S. Ct. 149

 (1923); District of Columbia Court of Appeals v. Feldman, 460

 U.S. 462, 75 L.Ed. 2d 206, 103 S. Ct. 1303 (1983)). A claim is

 the “functional equivalent” of a state court appeal when it was

 either actually litigated before a state court, or if it is

 inextricably      intertwined    with    the   state   adjudication.       Ibid.

 (citing ITT Corporation v. Intelnet International Corporation,

 366 F.3d 205, 210 (3d Cir. 2004)). In this regard, “a claim is

 inextricably intertwined with the state court adjudication when

 federal relief can only be predicated upon a conviction that the

 state court was wrong,” and thus the doctrine applies when “the

 federal court must determine that the state court judgment was

 erroneously entered, or must take action that would render the




                                     -35-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 42 of 45 PageID: 1215




 state    judgment         ineffectual.”     Id.     at    150    (citations      and

 quotations omitted).

               The Rooker-Feldman doctrine equally applies to actions

 which have been removed from state court. Wells Fargo Bank NA v.

 Carr,    2018      U.S.   Dist.    LEXIS   80842,    at    7    (D.N.J.   May    14,

 2008)(citations omitted). Thus, when a case has been removed to

 federal court, the appropriate course is usually to remand those

 claims    barred     by    the    Rooker-Feldman     doctrine     back    to   state

 court. Patetta v. Wells Fargo Bank, NA, 2010 U.S. Dist. LEXIS

 472333 (D.N.J. May 12, 2010).

               Here, on June 11, 2018, the NJDOT filed a complaint

 for declaratory judgment and action in lieu of prerogative writs

 against Leonia. (NJDOT Ex. S.) After Leonia filed its answer to

 the NJDOT’s complaint, the NJDOT then filed a motion for summary

 judgment      on   July   11,    2018,   seeking    to   have   the   state     court

 declare the old ordinances null and void as a matter of law.

 (NJDOT Ex. T and A.)             After hearing oral argument regarding the

 NJDOT’s motion, as well as the summary judgment motion filed by

 Rosa    and    Leonia’s     cross-motion    to     dismiss,     the   state     court

 granted the NJDOT’s motion for summary judgment and declared the

 old ordinances null and void and legally invalid. (NJDOT Ex.

 AA.)     The state court further enjoined and restrained Leonia

                                          -36-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 43 of 45 PageID: 1216




 from further enforcement of the same, including but not limited

 to    the   use     of   signage     regarding    the    old   ordinances,     police

 officials notifying motorists about the old ordinances, and the

 issuance of traffic citations based upon the old ordinances.

 (NJDOT Ex. AA.)

                  Notwithstanding the state court’s order, on September

 17,    2018,       Leonia     adopted    the     new    ordinances,      essentially

 bifurcating one of the old ordinances (Ordinance 2018-5) into

 two separate ordinances: Ordinance No. 2018-14 and Ordinance No.

 2018-15. (NJDOT Ex. CC and DD.)                  Thereafter, on September 20,

 2018, Leonia moved for reconsideration or, in the alternative,

 for a stay of the state court’s August 30, 2018 order.                         (NJDOT

 Ex. FF.)

                  With the adoption of the new ordinances, the NJDOT and

 Ms. Rosa both filed motions for leave to amend their respective

 complaints to include the new ordinances, arguing that there was

 no meaningful difference between the old ordinances and the new

 ordinances. (NJDOT Ex. GG and HH.)                      In this regard, the new

 ordinances,        while    dividing    the    streets     that   were    previously

 listed      on    Ordinance    No.    2018-5,    still     establish     no   through

 streets on the streets listed therein, unless the motorist is a



                                          -37-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 44 of 45 PageID: 1217




 Leonia resident or is traveling to a residence and/or to or from

 a Leonia destination.

             Essentially,       but   for   Leonia’s      adoption    of   the   new

 ordinances (and the amended new ordinance), the issues in this

 case have already been litigated, and would have been subject to

 appeal in the Superior Court of New Jersey, Appellate Division.

 In this regard, the state court has already properly determined

 that the ordinances at issue in this case were legally invalid

 because,    although    they    placed     an   impact   on   a   State   roadway,

 Leonia failed to submit the ordinances to the NJDOT Commissioner

 for approval, pursuant to N.J.S.A. 39:4-8(a).                     (NJDOT Ex. AA.)

 The state court further ruled that any purported municipal power

 to restrict traffic flow in such a manner could only have arisen

 by legislation, and there has been none. (NJDOT Ex. NN and RR,

 Rosa v. Borough of Leonia, et al., Docket No. HUD-L-607-18, 2018

 N.J. Super. Unpub. LEXIS 2265, at 29.) Therefore, by removing

 this action to federal court, Leonia is essentially seeking the

 proverbial “second bite” at the apple, under the guise that the

 new   ordinances,      in   substance,     are    somehow     more   than   a   new

 iteration of the old ordinances.

             Given these circumstances, the Rooker-Feldman doctrine

 applies, presenting compelling reasons for this court to decline

                                       -38-
Case 2:18-cv-15534-ES-MAH Document 3-3 Filed 11/16/18 Page 45 of 45 PageID: 1218




 to   exercise     its    supplemental   jurisdiction    over   the   NJDOT’s

 claims, pursuant to 28 U.S.C. § 1367(c)(4).



                                  CONCLUSION


             For    the    foregoing   reasons,   the   NJDOT    respectfully

 submits that an order should be entered remanding this case to

 the Superior Court of New Jersey, Law Division, Hudson County

 and awarding attorney fees and costs to the NJDOT.

                                       Respectfully submitted,

                                       GURBIR S. GREWAL
                                       ATTORNEY GENERAL OF NEW JERSEY


                                By: s/ Philip J. Espinosa
                                     Philip J. Espinosa
                                     Deputy Attorney General

 Dated: November 16, 2018




                                       -39-
